248 S.W.3d 634 (2008)
GROJEAN INNOVATION, INC., Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 68829.
Missouri Court of Appeals, Western District.
March 25, 2008.
Stephen R. Southard, Cape Giraredeau, MO, for Appellant.
Larry R. Ruhmann, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, C.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Grojean Innovation, Inc., appeals the decision of the Labor and Industrial Relations Commission dismissing Grojean's appeal of a determination by a Division of Employment Security's deputy as untimely. We affirm. Rule 84.16(b).